                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

JOSÉ VAZQUEZ-AGUILAR, JUSTA HERNANDEZ-                            )
ROJO, JOSAFAT JUAREZ-CHAVEZ, SANDRA                               )
CATALINA-TORRES, and SUSANA MENDOZA-                              )
BUSTILLO, on behalf of themselves and all other similarly         )
situated persons,                                                 )
                                                                  )
                         Plaintiffs,                              )
                                                                  )
v.                                                                )
                                                                  )
ARTURO GASCA, MARIA D. GASCA, and LALAJA,                         )
INC., d/b/a EL CERRO GRANDE MEXICAN                               ) COLLECTIVE ACTION § 216(b)
RESTAURANT,                                                       ) CASE NO: 4:19-CV-171-FL
                                                                  )
                         Defendants.                              )
______________________________________________)

NOTICE OF FILING EXHIBITS IN SUPPORT OF SECOND JOINT MOTION (DE 55)

        Counsels for the parties respectfully submit the attached four (4) Exhibits for the

Courts’ consideration in connection with the parties’ Second Joint Motion to Extend Deadline to

File Joint Form of Notice (DE 55). The attached four (4) Exhibits, Plaintiffs’ Exhibit A,

Plaintiffs’ Exhibit B, Plaintiffs’ Exhibit C, and Plaintiffs’ Exhibit D, are all cited by that name

in the body of the of the parties’ Second Joint Motion to Extend Deadline to File Joint Form of

Notice (DE 55 at 2-3 (¶¶3-5)).

         This, the 2nd day of March, 2021.

                                                  Respectfully submitted,
/s/ Julian H. Wright, Jr.
Julian H. Wright, Jr
N.C. Bar No. 19345
jwright@robinsonbradshaw.com

Brendan P. Biffany
N.C. Bar No. 54761
bbiffany@robinsonbradshaw.com

ROBINSON, BRADSHAW & HINSON, P.A.
101 N. Tryon St., Suite. 1900
Charlotte, North Carolina 28246
Telephone:     704.377.2536
Facsimile:     704.378.4000

Attorneys for Defendants Arturo Gasca,
Maria D. Gasca and Lalaja, Inc.


/s/ Robert J. Willis
Robert J. Willis
N.C. Bar No. 10730

LAW OFFICE OF ROBERT J. WILLIS, P.A.
PO BOX 1828
Pittsboro, NC 27312
Telephone:    919.821.9031

Attorney for Plaintiffs
                                CERTIFICATE OF SERVICE

       I hereby certify that on this day, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system which will send notification of such filing to all counsel

of record who have made an appearance in the above captioned cases.

       This 2nd day of March, 2021.

                                                  /s/ Robert J. Willis
                                                  Robert J. Willis
